Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-5, 7-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 11, and 21, the combination of limitations presented in the claim are not found within the prior art, particularly:
“a first storage device of a plurality of storage devices comprised in the storage array group is in a non- working state, ... in the storage array group is in a non- working state, generating a write record of the storage device, the write record being generated by setting a corresponding portion of the write record in response to a write operation occurring for a corresponding storage area of a plurality of storage areas in the first storage device during the non-working state, each storage area containing a respective plurality of chunks and corresponding chunk metadata for chunks of the storage area, the chunk metadata including a need rebuild record used to identify chunks of the storage area needing to be rebuilt; andU.S. Application No.: 16/655,386Attorney Docket No.: 1003-933 -3- in response to determining that the first storage device returns from the non-working state to a working state, (1) determining, based on the corresponding portion of the write record being set, that a target storage area in need of execution of data rebuilding is present in the first storage device, (2) marking the need rebuild record for the target storage area to indicate that the chunks of the target storage area need to be rebuilt, (3) setting a rebuilding checkpoint field to a starting chunk address of a chunk range of the target storage area, and (4) initiating, based on the determining and the rebuilding checkpoint field, a data rebuilding of the target storage area, the data rebuilding being executed chunk-by-chunk according to the need-rebuild record for the target storage area.”
	This limitation requires that when a device is in a failed state, the system records the need for a rebuild of the data in the write record, and when the device fails, a flag is set in the metadata on the storage device to indicate that the record needs to be rebuild, where the ‘each storage area containing a respective plurality of chunks and corresponding chunk metadata for chunks of the storage area’ is contained in the first storage device that has been restored to the working state.   Thus there are two data structures tracking the needs rebuild flag, the first is maintained in the write record while the device is in the failed state, and the second is maintained in the storage device itself that failed in a metadata record corresponding to the data to be written.
	Examiner is able to find prior art that records a need rebuild maintained while writes are performed and is associated with the write record and also records a flag in metadata associated with the write chunk that is the target of the write, where the metadata is stored on the failed disk and is associated with the chunk that previously failed.
Examiner has identified a flag maintained while the disk is in a failed state and is also used to recognize that the data associated with the write needs to be rebuilt, as described in US 2006/0161805 that uses a work in progress data structure.   However, this application does not describe setting metadata stored on the disk that was brought back to a working condition to indicate the need for rebuilding.   Examiner is able to find a solution that identifies chunks that require rebuilding due to a write occurrence while the disk was in a failed state and writes a flag to metadata to disk that indicates the associated chunk needs to be rebuild as described in 2016/0034209.  However, this data is written to a disk that is not the disk brought back to a working state.  Examiner does not consider it obvious to write this data to the previously failed disk as the process of writing the metadata occurs while the failed disk is in the failed state.
Dependent claims 2-5, 7-10, and 12-15, 17-20 are allowable based on their dependent of independent claims 1 and 11.
An comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138